At the outset, allow me on behalf of the Democratic Republic of Timor-Leste, to congratulate you, Mr. President, on your election to preside over the General Assembly at its seventy-fourth session. We are certain that your leadership, Sir, will steer the session in a positive direction. I wish also to convey our gratitude and congratulations to your predecessor, Her Excellency Ms. Maria Fernanda Espinosa Garces, for the manner in which she led the seventy-third session of the General Assembly, as well as the strides made in the commitments undertaken.
Our delegation appreciates and welcomes your choice, Mr. President, for the theme of this session. Both the theme and the priorities established for the session reflect the major global challenges that we face, namely, the eradication of poverty, respect for human rights, inclusion, conflict prevention and climate change.
We are deeply grateful to Secretary-General Antonio Guterres for convening the Climate Action Summit and bringing the world’s attention to the grave crisis facing humankind. Like all other small island developing States (SIDS), Timor-Leste feels the effects of climate change on our coastal zones, crop yields due to the increasingly prolonged dry seasons, and the destruction caused by the intensity of natural disasters.
We need to save our planet from the effects of climate change and global warming. Unfortunately, to date, we have not changed our behaviour enough to prevent climate change on our planet. However, if we work together, we believe that in the few years that remain we can ensure that the Earth will undergo an average temperature increase of no more than 1.5°C. And although our emissions are below 0.003 per cent of global greenhouse-gas emissions, Timor-Leste is committed to contributing to global mitigation efforts by promoting such renewable energies as those derived from hydro, solar or biomass sources.
My country’s Government is currently working on policies, laws and regulations related to climate change, including disaster-risk-management policies and a law on renewable energy. Furthermore, in other sectors related to mitigation, we are working on forest
conservation and promoting organic farming. In the area of adaptation, Timor-Leste has developed a national adaptation action plan, and its priorities are already being implemented at the local and community levels. We call on all nations, especially major emitters, to also adopt the necessary measures to stop global warming.
Four years ago, we adopted the 2030 Agenda for Sustainable Development. We have a little over 10 years to attain the necessary transformation through the implementation of the Sustainable Development Goals (SDGs). Unfortunately, we are failing in our progress to meet some of the targets contained in the SDGs. Inequalities persist, as does poverty. We fully join the decade of action for the implementation of the 2030 Agenda and its fundamental priorities, namely, the eradication of poverty and the promotion of equality and peaceful, inclusive and just societies.
Poverty eradication is our main goal, which is why it is part and parcel of our national strategic development plan to establish short-, medium- and long-term programmes to implement and strengthen social, economic and infrastructure development and transform institutional frameworks. We will therefore continue to improve our conditions to create investment opportunities and diversify our socioeconomic development, specifically in the areas of education, health care, mortality reduction, child nutrition and job creation for youth. Through this national strategy, we aim to eradicate poverty and unemployment and thereby liberate our people.
With respect to the preservation of the environment, including marine conservation, Timor-Leste has adopted a zero-plastic policy, which is just one of our national campaigns against pollution. We are also in the process of establishing a plastic-recycling plant that will enable our country to become plastic-neutral. We have two marine-protected areas that cover more than 586 square kilometres of our seas. We are blessed with extensive marine biodiversity and a cetacean-migration corridor, the protection of which is an integral part of our tourism and blue-economy policy. The second United Nations Ocean Conference, to be held in Lisbon next year, together with the United Nations Decade of Ocean Science for Sustainable Development 2021- 2030, will provide us with the opportunity to evaluate the progress made on SDG 14 and our continued efforts to protect the oceans.
My country fully acknowledges and supports the current bilateral negotiations on the biodiversity of areas beyond national jurisdiction. We hope that they will result in collective consensus and that a legally binding international instrument is adopted to ensure the distribution of the benefits from the shared heritage of humankind.
We are also gathered at the United Nations in New York for the sake of peace, stability and international security. The delegation of Timor-Leste recognizes that the international community continues to be committed to finding solutions to the issues of Palestine, Western Sahara, Syria, Yemen, the Korean peninsula, and hopefully other conflicts as well.
With regard to the Korean peninsula, we commend North Korea and the United States for engaging in political dialogue to achieve peace. We hope that this dialogue will continue and contribute to ensuring peace, security and regional stability, and reduce nuclear tensions in the region.
Timor-Leste further reaffirms its support for a two-State solution to the issue of Palestine and calls on the international community to redouble its efforts aimed at finding a just, peaceful and lasting solution that enables Palestine to become a full-fledged State.
The third International Decade for the Eradication of Colonialism, designated by the General Assembly, will end in 2020. Since Timor-Leste’s independence in 2002, no solution has been found to decolonize any of the other 17 listed non-self-governing territories. We acknowledge the efforts of the Personal Envoy of the Secretary-General for Western Sahara, Mr Horst Kohler. We hope that, upon the nomination of a new Personal Envoy, discussions will resume, and that a political and legal solution will be found to enable the people of Western Sahara to exercise their inalienable right to self-determination.
Timor-Leste continues to be concerned about the economic, commercial and financial blockade that has been imposed on Cuba for more than six decades and has had a major impact on the country’s people and development. Timor-Leste therefore firmly supports the lifting of the economic, trade and financial embargo and opposes all extraterritorial measures.
With respect to Syria, we hope that the agreement reached between the Government and the representatives of the opposition to establish a constitutional committee will produce results and bring an end to a war that has caused terrible suffering for the civilian population, particularly children and women.
I take this opportunity to briefly update the Assembly on the general situation in my country. Our young democracy continues on the path towards consolidation. Timor-Leste is a determined small nation under ongoing construction. We have held several elections, which confirm our evolution. As a democratic and peaceful country, Timor-Leste remains committed to building a State based on the rule of law and good governance, strengthening State institutions, promoting human rights and gender equality, and combating poverty.
Recently in Dili, our Prime Minister, Mr. Taur Matan Ruak, and the Prime Minister of Australia, Mr. Scott Morrison, concluded the process of delimiting our maritime boundaries through the exchange of notes relevant to the ratification of the maritime-boundary treaty.
Gender equality and parity are fundamental goals of Timor-Leste. We have made significant progress in terms of women’s political participation, with 38 per cent of our parliamentarians being women. We have adopted an action plan to combat gender-based violence, including an integrated victim-support programme, the promotion of economic-empowerment programmes and awareness-raising campaigns. We also adopted a plan of action in line with Security Council resolution 1325 (2000) on women and peace and security. The celebration of the twenty-fifth anniversary of the Beijing Declaration and Platform for Action will provide us with an opportunity to both jointly assess the progress made and identify the obstacles and challenges facing its implementation.
Timor-Leste continues to maintain strong and special cooperative ties with our closest neighbours, Indonesia and Australia. We have deepened our relations not only with those countries, but also with all members of the Association of Southeast Asian Nations, and we are patiently waiting for a decision on our request to join the Association. We also maintain special friendly relations of cooperation with the countries of the Community of Portuguese-speaking Countries, of which we are proud members. We are certain that the Portuguese language, spoken by approximately 268 million people throughout the world, will be the next official language of the United Nations.
Timor-Leste continues to promote peacebuilding and State-building through sharing its experience in the areas of reconciliation, justice, solidarity and technical assistance related to elections with the States members of the Group of Seven Plus (g7+). The g7+ is an intergovernmental platform comprising countries emerging from or in conflict. We hope that, during this session of the General Assembly, the g7+ will obtain observer status in the General Assembly, and we call all Member States to accede to this request. Timor-Leste is also committed and stands ready to contribute police and military contingents to peace operations.
On the 30 August, we celebrated the twentieth anniversary of the 1999 referendum organized by the United Nations. Last week, on 27 September, we celebrated the seventeenth anniversary of our admission as a full State Member of the United Nations. We enjoy a historic relationship with the United Nations, which has a permanent and very special place in our hearts and in the collective memory of the people of Timor- Leste.
In conclusion, I emphasize that Timor-Leste continues to be an example of what the United Nations does best — resolving conflicts and maintaining peace and the international rules-based order — when its Member States pool their efforts. Five high-level summits — the High-level Political Forum on Sustainable Development, the high level-meeting on universal health coverage, the High-level Dialogue on Financing for Development, the High-level Review of the SIDS Accelerated Modalities of Action Pathway and the Climate Action Summit — have alerted us to the huge challenges facing us today, which require collective action, cooperation, joint efforts, renewed political will and solidarity so that we can effectively ensure that all our citizens, including women, children and the elderly, can benefit from the promise of the 2030 Agenda for Sustainable Development and live in dignity and peace.